                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

THE SOLID WASTE DISPOSAL           *
AUTHORITY OF THE CITY OF           *
MOBILE, ALABAMA,                   *
                                   *
      Plaintiff,                   *
                                   *
vs.                                *   CIVIL ACTION NO. 18-00438-KD-B
                                   *
WM MOBILE BAY ENVIRONMENTAL        *
CENTER, INC., et al.,              *
                                   *
      Defendants.                  *

                                  ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and a de novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

August 6, 2019 (Doc. 20) is ADOPTED as the opinion of this Court.

      Accordingly, Defendant Waste Away Group, Inc.’s motion to

dismiss fraudulently-joined defendant (Doc. 2) is DENIED, and

Plaintiff The Solid Waste Disposal Authority of the City of

Mobile, Alabama’s motion to remand (Doc. 8) is GRANTED.

      This action is remanded to the Circuit Court of Mobile

County, Alabama.

      DONE this 23rd day of August 2019.


                             s/ Kristi K. DuBose
                             KRISTI K. DuBOSE
                             CHIEF UNITED STATES DISTRICT JUDGE
